DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendments to paragraphs [0001] and [0030] are acceptable and have been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:  The phrase “the lyophilization” on line 7 lacks proper antecedent basis; therefore, it is suggested to remove the term “the” from this phrase.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 12-24 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,931,458. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending claims is fully disclosed in the patented claims. Specifically, patented claim 1 discloses the subject matter of pending claim 12, patented claim 2 discloses the subject matter of pending claim 13, patented claim 3 discloses the subject matter of pending claim 14, patented claim 4 discloses the subject matter of pending claim 15, patented claim 5 discloses the subject matter of pending claim 16, patented claim 6 discloses the subject matter of pending claim 17, patented claim 7 discloses the subject matter of pending claims 18 and 27, patented claim 8 discloses the subject matter of pending claim 19, patented claim 9 discloses the subject matter of pending claim 20, patented claim 10 discloses the subject matter of pending claim 21, patented claim 11 discloses the subject matter of pending claim 22, patented claim 12 discloses the subject matter of pending claim 23, and patented claim 13 discloses the subject matter of pending claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US Pat 4,608,043) in view of Kumar et al. (PG PUB 2016/0058663).
Re claim 12, Larkin discloses a flexible pharmaceutical bag 10 (Fig 1) comprising: a first chamber 28 (Fig 1) configured to hold a lyophilized pharmaceutical product (it is noted that the phrase “configured to hold a lyophilized pharmaceutical product” is a functional recitation and, thus, “a lyophilized pharmaceutical product” is not a part of the claimed invention; since chamber 28 can hold any material, this limitation is met) a second chamber 30 (Fig 1) configured to hold a reconstituting solution for reconstituting the lyophilized pharmaceutical product in the first chamber (it is noted that the phrase “configured to hold a reconstituting solution for reconstituting the lyophilized pharmaceutical product in the first chamber” is a function recitation and, thus, “a reconstituting solution” is not a part of the claimed invention; since chamber 30 can hold any material, this limitation is met); a seal 22 (Fig 1) disposed between the first chamber and the second chamber (as seen in Fig 1,3); and a first port 38 (Fig 1) attached to the first chamber (as seen in Fig 1), the first port configured to allow passage of vapor from the pharmaceutical product (it is noted that the phrase “configured to allow passage of vapor from the pharmaceutical product” is a functional recitation; since port 38 is disclosed as being used for both delivery to and from chamber 28 (Col 3, Lines 12-14), this limitation is met). 

The present application sets forth that a bag formed of such a material is appropriate for use during lyophilization (see Para 34 of the present application). It has been held that where the claimed and prior art products are identical or substantially identical in structure, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01). Accordingly, modifying the film of Larkin’s bag to be formed of polyolefine/styrene-block copolymer, as taught by Kumar, would result in Larkin’s bag being appropriate for lyophilization of the pharmaceutical product therein. Therefore, the first port 38 of Larkin would meet the claimed functional limitation since one of ordinary skill in the art would understand that the rubber reseal 39 (Col 2, Line 49) of first port 38 could be pierced to allow passage of vapor during lyophilization, as claimed. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Larkin to include the bag such that it is fabricated from a polyolefine/styrene-block copolymer based film since it has been held In re Leshin, 125 USPQ 416.
Re claim 13, Larkin discloses a second port 40 (Fig 1) attached to the second chamber (as seen in Fig 1), the second port configured to introduce the reconstituting solution to the second chamber (it is noted that the phrase “configured to introduce the reconstituting solution to the second chamber” is a functional recitation; since port 40 is disclosed as being able to be pierced for fluid communication (Col 3, Lines 16-17), this limitation is met).  
Re claim 14, Larkin discloses that the seal is a connection between a front surface 18 (Fig 2,3) of the pharmaceutical bag and a back surface 20 (Fig 2,3) of the pharmaceutical bag (as seen in Fig 3).
Re claim 15, Larkin discloses that the seal extends the length of the pharmaceutical bag between the first chamber and the second chamber (as seen in Fig 1).
Re claim 16, Larkin discloses thatAtty. Dkt. No. 2795.0100004 the seal is configured to break when a predetermined amount of pressure is applied to the pharmaceutical bag to connect the second chamber to the first chamber (Col 3, Lines 3-8).
Re claim 17, Larkin discloses that the seal further comprises a weak point 16 (Fig 1; Col 2, Lines 55-61) to provide an initial breaking point when a predetermined amount of pressure is applied to the pharmaceutical bag (as seen in Fig 5).
Re claim 18, as set forth in the rejection of claim 12 above, the pharmaceutical product is not a part of the claimed invention; therefore, Larkin discloses the subject 
Re claim 27, as set forth in the rejection of claim 12 above, the pharmaceutical product is not a part of the claimed invention; therefore, Larkin discloses the subject matter of claim 27 since the first chamber is structurally capable of holding a pharmaceutical product in the form of a cytotoxic drug.  
Re claim 19, as set forth in the rejection of claims 12 and 27 above, the pharmaceutical product/cytotoxic drug is not a part of the claimed invention; therefore, Larkin discloses the subject matter of claim 19 since the first chamber is structurally capable of holding a cytotoxic drug selected from the group consisting of: azacytidine, bendamustine, bleomycin, bortezomib, cyclophosphamide, dacarbazine, decitabine, doxorubicina, fotemustine, gemcitabine, iphosphamide, melphalan, methotrexate, paclitaxel, pemetrexed, thiotepa, trabe-actedine, trastuzumab, and vinblastine.  
Re claim 20, as set forth in the rejection of claim 12 above, the reconstituting solution is not a part of the claimed invention; therefore, Larkin discloses the subject matter of claim 20 since the second chamber is structurally capable of holding a reconstituting solution in the form of a 0.9% saline solution.  
Re claim 21, as set forth in the rejection of claim 12 above, Larkin discloses all the claimed features except that the pharmaceutical bag is fabricated from a polyolefine/styrene-block copolymer based film. However, as set forth above, Kumar teaches fabricating a pharmaceutical bag from a polyolefine/styrene-block copolymer based film (Para 60) for the purpose of ensuring that the bag can withstand terminal 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Larkin to include the bag such that it is fabricated from a polyolefine/styrene-block copolymer based film since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re claim 22, Larkin discloses all the features except that the pharmaceutical bag withstands 121° Celsius.  However, as set forth above, Kumar teaches fabricating a pharmaceutical bag from a polyolefine/styrene-block copolymer based film (Para 60) for the purpose of ensuring that the bag can withstand terminal sterilization such as autoclaving (Para 60). Autoclaving is known to operate at 121° Celsius (see Para 6 of PG PUB 2010/0247936 to Chang et al. as a teaching of this known characteristic; it is noted that Chang et al. is used only as a teaching reference, it is not used in the rejection of the claim) and, thus, Kumar’s bag withstands 121° Celsius. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Larkin to include the bag such that it is fabricated to withstand 121° Celsius, as taught by Kumar, for the purpose of ensuring that a bag can withstand terminal sterilization such as autoclaving (Para 60). 
Re claim 23, Larkin as modified by Kumar in the rejection of claim 12 above discloses that the pharmaceutical bag withstands -45° Celsius (as set forth in the rejection of claim 12, the bag of Larkin has been modified to be formed of polyolefine/styrene-block copolymer film which is known to withstand temperatures down to -80° Celsius (which is actually colder than the temperature claimed) – see Para 113,137 of Ismagilov et al. as a teaching of this known characteristic; it is noted that Ismagilov is used only as a teaching reference, it is not used in the rejection of the claim).
Re claim 24, Larkin discloses that Atty. Dkt. No. 2795.0100004the second chamber further comprises an administration port 40 (Fig 1) for administering a reconstituted pharmaceutical product that is a result of mixing the lyophilized pharmaceutical product and the reconstituting solution (it is noted that the phrase “for administering a reconstituted pharmaceutical product that is a result of mixing the lyophilized pharmaceutical product and the reconstituting solution” is a functional recitation; since port 40 is disclosed as being used for delivery from chamber 30 (Col 3, Lines 15-16), this limitation is met). 
Re claim 28, Larkin discloses that the first port is configured to permit an introduction of a gas into the first chamber and is configured to be sealed after the introduction of the gas by insufflation (it is noted that the phrase “configured to permit the introduction of a gas into the first chamber and is configured to be sealed after the introduction of the gas by insufflation” is a functional recitation; since port 38 is disclosed as having a rubber reseal 39 (Col 2, Line 49) and as being used for both delivery to and delivery from chamber 28 (Col 3, Lines 12-14), this limitation is met).
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. Applicant asserts that Larkin in combination with Kumar does not disclose/teach the subject matter of amended claim 12. The Examiner respectfully disagrees and refers Applicant to the rejection of claim 12 above which details how this combination reads on the amended subject matter of claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783